CCA 37556. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Air Force Court of Criminal Appeals is affirmed.*

 It is directed that the promulgating order be corrected to reflect that the drug used in Specification 13 of Charge III was 3, 4-methylenedioxyamphetamine, vice 3, 4-methylenedioxymethamphetamine. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]